
	

114 HR 4673 IH: REFUEL Act
U.S. House of Representatives
2016-03-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4673
		IN THE HOUSE OF REPRESENTATIVES
		
			March 2, 2016
			Mr. Loebsack (for himself, Mr. Walz, Mr. Peterson, Mr. Pocan, and Mrs. Bustos) introduced the following bill; which was referred to the Committee on Agriculture, and in addition to the Committee on Natural Resources, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To amend the Farm Security and Rural Investment Act of 2002 to establish a competitive grant
			 program for renewable fuel infrastructure, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Renewable Fuel Utilization, Expansion, and Leadership Act or the REFUEL Act. 2.Renewable fuel infrastructure grant programTitle IX of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8101) is amended by adding at the end the following new section:
			
				9014.Renewable and alternative energy infrastructure grant program
 (a)EstablishmentThe Secretary of Agriculture shall establish a renewable and alternative energy infrastructure competitive grant program to provide grants for renewable and alternative energy infrastructure projects.
 (b)Eligible projectsA project shall be eligible for a grant under subsection (a) if the project— (1)is for new renewable and alternative energy infrastructure or retrofitting existing renewable and alternative energy infrastructure for the dispensing of covered renewable or alternative energy for retail consumption; and
 (2)will be capable of dispensing fuel containing an amount of covered renewable or alternative energy that is higher than ordinarily found in commerce, as determined by the Secretary.
 (c)PrioritizationIn awarding grants under this section, the Secretary shall give priority to projects in rural areas.
 (d)Maximum grantA grant awarded under this section shall not exceed $100,000. (e)Matching fundsAn entity that receives a grant under this section shall contribute an amount of non-Federal funds towards the project for which such entity receives such grant that is at least equal to 30 percent of the amount of grant funds received by such entity under this section for such project.
					(f)Funding
 (1)In generalFrom amounts received by the United States each fiscal year as royalties for the production of oil under oil and gas leases granted under section 8 of the Outer Continental Shelf Lands Act (43 U.S.C. 1337), 1 percent shall be available to the Secretary to carry out this section.
 (2)Other disbursements not affectedParagraph (1) shall not affect any requirement to use amounts described in paragraph (1) to make payments for any other purpose.
 (g)DefinitionsIn this section: (1)Covered renewable or alternative energyThe term covered renewable or alternative energy means renewable energy, energy intended for use in electric vehicle charging, and hydrogen and fuel cells.
 (2)Renewable and alternative energy infrastructureThe term renewable and alternative energy infrastructure includes pumps, storage tanks, internal tank lining, piping, and electric vehicle chargers used in the process of dispensing fuel containing covered renewable or alternative energy..
		
